19-82
     Bhattrai v. Garland
                                                                               BIA
                                                                          Conroy, IJ
                                                                       A205 647 151
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 10th day of February, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            REENA RAGGI,
 9            GERARD E. LYNCH,
10            DENNY CHIN,
11                 Circuit Judges.
12   _____________________________________
13
14   KABITA BHATTRAI,
15            Petitioner,
16
17                         v.                                  19-82
18                                                             NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                       Ramesh K. Shrestha, New York, NY.
25
26   FOR RESPONDENT:                       Jody H. Hunt, Assistant Attorney
27                                         General; Ernesto H. Molina, Jr. ,
28                                         Deputy Director; Nancy F. Safavi,
 1                                      Trial Attorney, Office of
 2                                      Immigration Litigation, United
 3                                      States Department of Justice,
 4                                      Washington, DC.

 5         UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9         Petitioner Kabita Bhattrai, a native and citizen of

10   Nepal, seeks review of a December 13, 2018, decision of the

11   BIA affirming a November 9, 2017, decision of an Immigration

12   Judge (“IJ”) denying asylum, withholding of removal, and

13   protection under the Convention Against Torture (“CAT”).                 In

14   re Kabita Bhattrai, No. A 205 647 151 (B.I.A. Dec. 13, 2018),

15   aff’g No. A 205 647 151 (Immig. Ct. N.Y. City Nov. 9, 2017).

16   We assume the parties’ familiarity with the underlying facts

17   and procedural history.

18         We have considered both the IJ’s and the BIA’s opinions

19   “for the sake of completeness.”                  Wangchuck v. Dep’t of

20   Homeland     Sec.,    448   F.3d   524,    528   (2d   Cir.   2006).    The

21   applicable standards of review are well established.                    See

22   8 U.S.C. § 1252(b)(4)(B); Paloka v. Holder, 762 F.3d 191, 195

23   (2d   Cir.    2014)     (reviewing        factual   findings    under   the

                                           2
 1   substantial evidence standard and questions of law de novo).

 2        An asylum applicant must show that she has suffered past

 3   persecution,        or        has    a     well-founded         fear        of   future

 4   persecution,    on        account        of   race,        religion,       nationality,

 5   membership    in     a        particular          social    group,     or     political

 6   opinion.       See        8     U.S.C.        § 1158(b)(1)(B)(i);            8   C.F.R.

 7   § 1208.13(b).             Past       persecution           creates     a    rebuttable

 8   presumption of a “well-founded fear of [future] persecution

 9   on   the    basis        of    the       original      claim.”         8     C.F.R.   §

10   1208.13(b)(1).           The Government may rebut that presumption

11   where a preponderance of the evidence shows that the applicant

12   could avoid future persecution “by relocating to another part

13   of the applicant’s country of nationality . . . , and under

14   all the circumstances, it would be reasonable to expect the

15   applicant to do so.”                 8 C.F.R. § 1208.13(b)(1)(i)(B); see

16   also Matter of D-I-M-, 24 I. & N. Dec. 448, 450–51 (B.I.A.

17   2008) (discussing the burden shifting framework).

18        The record supports the agency’s conclusion that Bhattrai

19   could relocate within Nepal to avoid future persecution on

20   account of her caste and that it would be reasonable for her

21   to do so.    See 8 C.F.R. § 1208.13(b)(1)(i)(B); Singh v. BIA,


                                                   3
1    435 F.3d 216, 219 (2d Cir. 2006) (“Asylum in the United States

2    is not available to obviate re-location to sanctuary in one’s

3    own    country.”).        Factors    relevant     in    determining      the

4    reasonableness of relocation include “whether the applicant

5    would face other serious harm in the place of suggested

6    relocation; any ongoing civil strife within the country;

7    administrative,       economic,      or     judicial     infrastructure;

8    geographical       limitations;       and     social      and     cultural

9    constraints, such as age, gender, health, and social and

10   familial ties.”       8 C.F.R. § 1208.13(b)(3) (2018) 1; Singh v.

11   Garland, 11 F.4th 106, 117–118 (2d Cir. 2021).

12         The agency considered the relevant factors, and the

13   following facts support the agency’s decision.                  Bhattrai’s

14   parents moved from her home village to Kathmandu in January

15   2016, they live there with her children, and they have not

16   been harassed or threatened in the time that they have lived

17   in    Kathmandu.      Her   family    appeared     to   have    sufficient

18   financial resources to live in Kathmandu because her father

19   was able to pay for her trip to the United States.                Although



     1 This version of the regulation was in effect until November 2018, including
     at the time of the IJ’s decision in this case.

                                          4
 1   neighbors from Bhattrai’s village called and told her father

 2   that people from other castes were still looking for her and

 3   she should not come back, there were no threats of harm to

 4   her or her family if they remained in Kathmandu.     The Chhetri

 5   caste, of which Bhattrai was a member, is the dominant group

 6   in Kathmandu, and is the second highest caste in Nepal.      The

 7   2015 U.S. State Department Human Rights Report for Nepal

 8   reflects political violence in Nepal, but it does not indicate

 9   that such violence is directed against the Chhetri caste.

10   Moreover, Bhattrai herself lived unharmed in Kathmandu for

11   three months before coming to the United States.

12       The record does not support Bhattrai’s challenges to the

13   IJ’s determination.   She contends that the IJ discounted her

14   testimony that her family was in hiding and that she would be

15   unable to get a job to support her family in Kathmandu.

16   However, the record supports the IJ’s determination because

17   Bhattrai’s testimony was ambiguous about living in hiding

18   given her testimony that her two younger children attended

19   school and her oldest child was in college and worked in a

20   restaurant.      Bhattrai    also   argues    that     the    IJ

21   mischaracterized her family’s financial resources, but, to


                                   5
 1   the    contrary,   she     testified     that   her    father   paid    for

 2   everything for her even though he was not wealthy and she did

 3   not provide a clear statement of how her father financed her

 4   trip to the United States.              And although Bhattrai claimed

 5   that    her   family   would     have    no   financial     resources   in

 6   Kathmandu, she had worked in a factory in her home village

 7   and her son works in a restaurant in Kathmandu.

 8          Finally, Bhattrai argues that the agency erred by failing

 9   to conduct a separate analysis of her CAT claim.                However,

10   the agency’s determination that the Government had rebutted

11   the presumption of a well-founded fear of future harm as

12   required to state an asylum claim “necessarily” resolved

13   Bhattrai’s claims for both withholding of removal and CAT

14   relief, which require a greater likelihood of persecution or

15   torture.      Lecaj v. Holder, 616 F.3d 111, 119–20 (2d Cir.

16   2010); see also 8 C.F.R. § 1208.16(c)(3)(ii) (providing that

17   ability    to   relocate    is   a   factor     to    be   considered   in

18   determining the risk of torture).

19          In sum, the agency’s conclusion that Bhattrai could

20   reasonably relocate within Nepal is supported by substantial

21   evidence because her risk of harm is limited to her home


                                          6
1   village and her parents and children have been able to live

2   safely in Kathmandu.    See 8 C.F.R. § 1208.13(b)(1)(i)(B),

3   1208.16(c)(3)(ii).

4       For the foregoing reasons, the petition for review is

5   DENIED.   All pending motions and applications are DENIED and

6   stays VACATED.

7                               FOR THE COURT:
8                               Catherine O’Hagan Wolfe,
9                               Clerk of Court




                                  7